Per Curiam,
The appellant’s counsel states the question involved as follows : “ Whether the record in a landlord and tenant proceed*655ing, under the act of 1772 is sufficient, which sets forth ‘ whose term as such tenant of said premises was fully ended on April 1, 1903,’ without showing precisely on its face how the end of the term was determined by the jury of freeholders and aider-men.” If this were the sole question, it might well be that the court of common pleas would have been justified in affirming the proceedings of the justice; but, as pointed out in the opinion of the court, this is not the precise question. The learned judge, near the end of his opinion, says : “ All that is now'decided is that the inquisition leaves it doubtful, for the reasons given, whether or not the defendant’s term had fully expired when the proceedings under review were instituted ; and that, because of that defect of certainty on so vital a point, they must be set aside. It must be remembered that the record states the creation of a leasehold prima facie continuing to March 31,1905, and its determination upon March 31, 1903, upon the ground, not of an explicit finding of a previous abandonment, surrender or assignment, but of a variety of detailed finding of facts, none of which singly, nor all of which collectively, can amount either to abandonment or surrender or an assignment, but, taken together, seem to negative- each and all of them.”
In thus concluding that the inquisition was defective upon the ground of uncertainty, we think the learned judge was clearly right. This has been so well shown in the exhaustive and satisfactory opinion filed by him as to render it unnecessary for us to add anything to the discussion.
The judgment is affirmed.